ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                      In re Marriage of Demaret, 2012 IL App (1st) 111916




Appellate Court            In re MARRIAGE OF ELIZABETH DEMARET, Petitioner-Appellant,
Caption                    and JAMES DEMARET Respondent-Appellee.



District & No.             First District, Sixth Division
                           Docket No. 1-11-1916


Filed                      January 27, 2012


Held                       Respondent’s pending petition for the attorney fees he would incur in
(Note: This syllabus       connection with petitioner’s request to remove the parties’ children to
constitutes no part of     New Jersey did not preclude the appellate court from considering
the opinion of the court   petitioner’s appeal from the trial court’s denial of her request, and upon
but has been prepared      addressing the merits of petitioner’s challenge to the denial, the denial
by the Reporter of         was affirmed based on the appellate court’s finding that petitioner failed
Decisions for the          to show that removal would be in the children’s best interests, especially
convenience of the         when there was no convincing evidence their quality of life would
reader.)
                           improve, even though petitioner would earn a higher salary at her new
                           job, the court concluded that the move would increase petitioner’s control
                           over the children’s lives and could marginalize respondent’s relationship
                           with them, respondent’s desire to maintain a close relationship with his
                           children weighed against removal, and reasonable visitation could not be
                           maintained.


Decision Under             Appeal from the Circuit Court of Cook County, No. 04-D2-30415; the
Review                     Hon. Raul Vega, Judge, presiding.


Judgment                   Affirmed.
Counsel on                  Vincent J. Stark and James M. Buzinski, both of Kamerlink, Stark,
Appeal                      McCormack, Powers, LLC, of Chicago, for appellant.

                            Michael G. DiDomenico, of Lake Toback, of Chicago, for appellee.


Panel                       JUSTICE GARCIA delivered the judgment of the court, with opinion.
                            Presiding Justice R. Gordon and Justice Lampkin concurred in the
                            judgment and opinion.



                                              OPINION

¶1          After a hearing, the circuit court denied the petitioner’s request to remove the minor
        children from Illinois to New Jersey. In its written decision, the trial court addressed each of
        the factors required by our case law to assess the best interests of the children in a removal
        matter, finding that none supported the move. The trial court’s decision denying the removal
        petition was not against the manifest weight of the evidence. Accordingly, the denial of the
        petition was not against the best interests of the children. We affirm.


¶2                                        BACKGROUND
¶3          Petitioner Elizabeth Demaret and respondent James Demaret were married on April 8,
        1996. Four children were born to the marriage: Madelyn, age 14; Catherine, age 13; Thomas,
        age 12; and Delaney, age 10. The parties divorced in September 2006. The dissolution
        judgment incorporated a parenting agreement that awarded Elizabeth sole custody, care, and
        control of the children. James was awarded parenting time every other weekend and every
        Wednesday evening from 5 to 9 p.m. On weekdays when Elizabeth was out of town for
        work, James was granted a “right of first refusal” to care for the children during the same
        evening hours of 5 to 9 p.m. The parties agreed to alternate holidays with the children. James
        was entitled to two full weeks with the children during the summer and one full week during
        their Christmas break. At the time the parties divorced, Elizabeth expressed concern over
        James’s alcohol consumption. The parenting agreement included provisions regarding
        alcohol use during visitation with the children. Neither party ever filed a petition alleging a
        lack of compliance with the parenting agreement.
¶4          On July 6, 2010, Elizabeth filed a petition to move the children from Roselle, Illinois, to
        Middleton, New Jersey. Elizabeth also sought to increase James’s child support in a petition
        filed September 14, 2010. One day after the start of the hearing on the removal and child
        support petitions on February 15, 2011, James filed a petition for contribution toward the
        attorney fees he would incur in conjunction with Elizabeth’s removal petition. On June 20,


                                                  -2-
       2011, the court entered an order denying each of Elizabeth’s petitions. On June 21, 2011,
       Elizabeth filed her notice of appeal. At the time of the filing of this appeal, the court had not
       ruled on James’s petition for attorney fees.
¶5         The following evidence was presented at the hearing. From March 2001 until July 2010,
       Elizabeth worked for Arthur J. Gallagher (Gallagher), servicing clients in Gallagher’s
       international operations. In 2007, her gross income was $266,933; in 2008, she earned
       $293,176; and in 2009, she earned $263,263. Her job required her to travel periodically, both
       within the country and internationally.
¶6         Elizabeth began exploring career advancement opportunities both within and outside
       Gallagher. She spoke to her manager at Gallagher about advancing within the company.
       Elizabeth came to understand that to advance, she would have to either take on profit and
       loss responsibilities within the company or relocate abroad. Running a self-contained unit
       would allow Elizabeth to remain in the Chicago area. Relocating would mean a permanent
       move to Singapore.
¶7         In December 2009, Elizabeth began exploring an employment lead with Marsh, a
       company located in New York. Elizabeth knew that accepting a job with Marsh would
       require that she relocate to the New York area. In June 2010, Elizabeth executed an
       employment contract with Marsh. She would begin with a gross salary base of $245,000,
       which would increase to $275,000 upon relocating to the New York area. She would also
       receive a minimum of $125,000 in a guaranteed bonus and $75,000 in stock options.
       According to Elizabeth’s testimony, her annual salary would be a minimum of $475,000,
       with the possibility of additional bonuses. After signing the contract with Marsh, Elizabeth
       informed James of her new employment and her intent to move to New Jersey with the
       children. She resigned from her job at Gallagher.
¶8         In addition to earning more money at Marsh, Elizabeth would be required to travel less
       than when she worked at Gallagher. Work-related travel would be on a “need driven” basis.
       While at Gallagher, Elizabeth traveled 30 to 35 times per year. At Marsh, she would travel
       less often, but her travel would more frequently take her out of the country. Marsh also
       provided better medical benefits with lower out-of-pocket expenses. Her commute from her
       anticipated home in Middleton to New York City would be shorter than her Chicago-area
       commute to Gallagher by approximately 10 minutes. According to Elizabeth, the shorter
       commute time and reduced travel would give her more time at home with the children.
¶9         Elizabeth sold her house in Roselle about three months after signing her employment
       contract with Marsh at a loss of just over $37,000. She and the children moved to a rental
       unit in Schaumburg. She began looking for a house in Middleton, New Jersey, that would
       cost between $400,000 and $500,000. The house would have one bedroom for each child,
       which is equivalent to the house in Roselle. Living expenses for Elizabeth and the children
       would be approximately $4,500 per month.
¶ 10      Elizabeth has extended family living on the East Coast. Her parents live five miles from
       Middleton. She has a sister that lives in Washington, D.C.; the other lives in Iowa. The


                                                 -3-
       children’s other grandfather, James’s father, lives in Florida. The children visit both sides of
       the family regularly. In New Jersey, the children would have a nanny or Elizabeth’s mother
       would take care of them when Elizabeth could not be home. In Illinois, the children have a
       nanny and at times Elizabeth’s mother flies in to stay with the children when Elizabeth
       travels. James also cares for the children in accordance with his right of first refusal.
       Elizabeth testified that both the children and James are familiar with the Middleton area. It
       is important to her that the children have a close relationship with their extended family. For
       that reason, she took the children on a trip to Florida in 2008 during which they visited
       James’s father and Elizabeth’s aunt and uncle.
¶ 11       All four children are gifted academically. They all participate in gifted programs at school
       and the three eldest children attend magnet schools. They all participate in social and
       extracurricular activities. Elizabeth testified that she recently took Thomas to a Webelos
       lock-in that James did not attend. The schools hold parent-teacher conferences for the
       children, which Elizabeth schedules. James has attended some conferences and missed
       others.
¶ 12       Madelyn is on the verge of starting high school. Elizabeth feels strongly that Madelyn
       attend an academically strong high school. She would like Madelyn to attend a high school
       academy in New Jersey. If they remain in Illinois, Madelyn’s only option for a similar school
       would be the Illinois Math and Science Academy (IMSA). IMSA is a boarding school,
       requiring Madelyn to live away from home. According to Elizabeth, the high school academy
       in New Jersey is ranked eleventh in the country academically; IMSA is not ranked. Elizabeth
       admitted that she did not know whether similar academic schools in New Jersey would be
       available for the three younger children prior to high school.
¶ 13       Madelyn and Thomas have health conditions. Both children see doctors at Children’s
       Memorial Hospital in Chicago. Thomas has a condition called “tethered spine.” To date, he
       has had three spinal surgeries. Both parents were present at all three surgeries; however,
       Elizabeth testified that James does not take an active role in attending to Thomas’s medical
       needs. James does not attend Thomas’s doctor’s appointments. He conveys any questions to
       Elizabeth, which she relays to the doctor and reports the answers back to James. Madelyn has
       a heart condition, which requires monitoring. Elizabeth testified that her benefits at Marsh
       would reduce the family’s insurance costs. However, her testimony did not address how the
       proposed move to New Jersey would impact the medical treatment Madelyn and Thomas
       currently receive.
¶ 14       Elizabeth investigated costs for James’s travel should the children relocate to New Jersey.
       There is a flight from Newark to Chicago every hour between 6 a.m. and 9 p.m. At the time
       of her inquiry, the cost of a round-trip ticket was approximately $225. Elizabeth testified that
       Amtrak and Greyhound have schedules “similar” to those of the airlines, but she did not
       elaborate. Elizabeth has no objection to the children flying unaccompanied to Illinois for
       James’s parenting time. She offered to pay up to $5,000 for travel expenses each year.
       Elizabeth envisions a visitation schedule similar to the one that is currently in place, but with
       longer periods of visitation. The children could travel to Illinois during the school year so


                                                 -4-
       long as their school and activities schedules permit. Elizabeth also envisions James traveling
       to New Jersey on weekends for his parenting time. James could stay at an apartment at
       Elizabeth’s parents’ home during his visits. The apartment is separate from the parents’
       residence, but is contained within the building structure of the house.
¶ 15       On cross-examination, Elizabeth testified that she had “not specifically” spoken to the
       children about the amount of time they would spend with their father if they moved.
       Nevertheless, she said that Catherine is opposed to the move because of “social aspects.”
       Thomas is willing to move, but he “wants this done.” Elizabeth believes that Madelyn does
       want to move. Delaney expressed an opinion about the move but Elizabeth did not inform
       the court of Delaney’s opinion.
¶ 16       James lives in Elk Grove Village, Illinois. He moved from Chicago to Elk Grove in 2005
       to be closer to the children. James pays a percentage of his salary for child support in
       accordance with the Illinois guidelines, plus $100 per month for medical expenses. At the
       time of the divorce, James was unemployed. Shortly thereafter, he secured employment at
       Online Trading Academy, where he remained until November 2010. In January 2011, James
       began working at Quantum Capital Investments. At the time the removal petition was filed,
       James was earning only commission. His gross income has fluctuated dramatically, earning
       $102,467 in 2008 and $32,819 in 2010. In the year prior to the hearing, his father loaned or
       gave him approximately $42,000 for living expenses and attorney fees. James’s girlfriend
       also loaned him money. In 2008, when Elizabeth took the children to Florida for spring
       break, James wanted to exercise his visitation rights but could not afford to and was not able
       to take time off of work.
¶ 17       According to James, he participates in the children’s activities as much as he can; he
       attends all of the children’s activities unless work or travel keep him away. He did not go to
       the recent Webelos lock-in with Thomas because a back injury prevented him from sleeping
       on the floor. The lock-in took place during James’s weekend for visitation. He agreed that
       Elizabeth could take Thomas to the lock-in while the three girls stayed with him. According
       to James, Elizabeth plans all of the children’s school activities, and she has failed to inform
       him of many of the children’s activities during the past two years.
¶ 18       James attended all three of Thomas’s surgeries. He wants to be more involved with
       Thomas’s appointments, but Elizabeth “did not welcome him at any of the procedures or
       testing of Thomas.” Elizabeth is in charge of planning Thomas’s medical procedures, which
       she schedules without consulting James. She sometimes notifies James about a scheduled
       medical procedure, but other times she does not. When James is present, Elizabeth expects
       James to remain in the waiting room to avoid the tension that arises when they are both in
       the room.
¶ 19       James has often sought additional visitation time, which Elizabeth has refused. During
       visitation, he takes the children to sports games and other outings. The children see their
       friends “almost daily.” James has several family members in Chicago, and the children see
       them during his visitation time. He takes the children to school and helps with their
       homework.

                                                 -5-
¶ 20       James believes he would lose parenting time if the children moved to New Jersey. His
       weekend time with the children would be reduced because of the time involved in traveling
       to New Jersey. He would likely have to spend Friday evening and Sunday evening traveling,
       which would mean his actual visitation with the children would involve only Saturday and
       part of Sunday. He does not feel comfortable with the children flying unaccompanied for
       visitation purposes. Train travel is not a feasible option because of the long travel times. Nor
       does he believe a normal family environment would exist during visitation with the children
       in New Jersey. The time with his children at his home in Elk Grove would not be the same
       should he visit with the children at Elizabeth’s parents’ apartment. He fears the children
       might be preoccupied with their grandparents, which would degrade his time with them. Nor
       would staying in a hotel be a good alternative because he believes hotel stays would not be
       enjoyable for the children and would not allow him to provide a “normal” family
       environment. James expressed concern over the loss of his visitation with the children on
       Wednesdays. He also expressed concern that Elizabeth would be the one to decide whether
       the children’s schedules would allow them to visit him on weekends during the school year.
       Finally, James said flights to New Jersey would cost between $263 and $300 round trip, to
       which he would have to add $60 to $100 per day for the cost of renting a car.
¶ 21       The children’s representative urged the court to deny the removal petition. She felt the
       children were “firmly cemented” in Illinois and moving at this point in their lives would be
       more disruptive than beneficial. According to the representative, moving to New Jersey
       would not lead to a substantial increase in the quality of life for the children.
¶ 22       In a written decision, the trial court denied Elizabeth’s petition to remove the minor
       children to New Jersey. The court expressed concern with the control Elizabeth exerted over
       the interaction of the children with James. The court concluded that James’s visitation rights
       would suffer substantially were the move allowed. The court also denied Elizabeth’s petition
       to increase James’s child support obligations.
¶ 23      Elizabeth appeals the court’s denial of the removal petition only.


¶ 24                                        ANALYSIS
¶ 25       As an initial matter, we address James’s contention that we lack jurisdiction to decide
       this appeal because his petition for attorney fees remained unresolved when Elizabeth filed
       her notice of appeal. According to James, his unresolved attorney fees petition renders this
       appeal premature. Elizabeth counters that the attorney fees petition was not set for hearing
       with the other two petitions for good reason. The attorney fees petition urges a matter wholly
       unrelated to the issue of removal. Thus, its pendency does not affect our jurisdiction to
       address whether the best interests of the children were served by the denial of her removal
       petition. A challenge to our jurisdiction presents a question of law. In re Marriage of
       Gutman, 232 Ill. 2d 145, 150 (2008).
¶ 26      The Third District recently addressed the split in authority on this jurisdictional question.
       Four districts of the appellate court disagree on “whether postdissolution petitions [should

                                                 -6-
       be] construed as new actions or as new claims within the original dissolution proceeding.”
       In re Marriage of A’Hearn, 408 Ill. App. 3d 1091, 1095 (2011). If a postdissolution petition
       is simply a new claim within the original dissolution proceedings, then the appellate court
       would not have jurisdiction to entertain a final decision on that petition while another
       postdissolution petition remained pending, absent a finding by the circuit court under Illinois
       Supreme Court Rule 304(a) (eff. Feb. 26, 2010). See In re Marriage of Alyassir, 335 Ill. App.
3d 998 (2d Dist. 2003); In re Marriage of Gaudio, 368 Ill. App. 3d 153 (4th Dist. 2006). On
       the other hand, if the postdissolution petition under consideration is construed as a separate
       action from the original dissolution proceeding, then appellate court jurisdiction exists upon
       a final resolution of that petition under Illinois Supreme Court Rule 301 (eff. Feb. 1, 1994),
       regardless of the pendency of an unrelated petition. See In re Marriage of Carr, 323 Ill. App.
3d 481 (1st Dist. 2001); A’Hearn, 408 Ill. App. 3d at 1098.
¶ 27       In the First District case of Carr, the former husband filed a petition to modify the
       amount of child support when a covered child turned 18 and entered college. Carr, 323 Ill.
       App. 3d at 482. Following the court’s resolution of the petition to modify child support, each
       party filed a motion to reconsider. While the reconsideration motions were pending, the
       former wife filed a “petition for contribution for attorney fees.” Id. at 483. On August 27,
       1999, the circuit court granted the husband’s motion to reconsider and denied the wife’s. On
       October 4, 1999, the wife filed a petition for rule to show cause, alleging nonpayment of the
       child’s college expenses. The appeal was filed after an agreed order was entered on March
       9, 2000, regarding the college expenses to be paid by the husband and his contribution to the
       wife’s attorney fees. Id. In her appeal, the wife challenged the August 27, 1999 order.
¶ 28       On our own motion, we dismissed the wife’s appeal as untimely. Id. at 483-85. We held
       that the circuit court’s resolution of the cross-motions for reconsideration of its ruling on the
       petition to modify child support constituted a final judgment. Id. at 484. “The trial court
       rendered its decision on the motions for reconsideration on August 27, 1999. At this time,
       the trial court’s order fully and finally disposed of [the husband’s] petition to set child
       support and it determined the litigation on the merits.” Id. at 485. When the wife waited until
       the agreed order was entered on her petition for rule to show cause and her petition for
       contribution of attorney fees on March 9, 2000, to challenge the order modifying child
       support, her appeal was untimely under Illinois Supreme Court Rule 303(a)(1) (eff. May 30,
       2008). Id. We reasoned that the issues raised in the petition for fees and college expenses
       were unrelated to the issue of whether the child support payments should be modified. Id.
¶ 29       Two years later, the Second District in Alyassir disagreed with our holding in Carr.
       Alyassir, 335 Ill. App. 3d at 1000. In Alyassir, the former wife filed a single postdissolution
       petition with two counts. Id. at 999. One count sought increased child support, while the
       other sought a rule to show cause based on the former husband’s failure to contribute to
       medical bills. Id. The trial court ruled against the wife on the first count. She filed a notice
       of appeal without dismissing or getting a ruling on the second count. Id. The Second District
       held the trial court’s child support ruling on count I was not appealable because the second
       count of the petition remained pending. Id. at 1001. The Alyassir court rejected the holding
       in Carr, concluding that if an appeal on fewer than all claims pending were allowed with no

                                                 -7-
       Rule 304(a) finding, the circuit courts would be stripped of discretion to determine when
       immediate appeals are permitted as the language of the rule clearly provides. Id. at 1000-01.
       The Fourth District agreed with Alyassir’s reasoning under similar facts in In re Marriage
       of Gaudio, 368 Ill. App. 3d 153, 157-58 (2006).
¶ 30       Two years after Gaudio, the supreme court issued its decision in Gutman, 232 Ill. 2d 145.
       In Gutman, the trial court ordered the husband to pay maintenance for three years, beginning
       in July 1999. Id. at 147. On June 21, 2002, the wife filed a petition to continue maintenance.
       Id. In response to a court order directing the husband to continue making maintenance
       payments until the court resolved the wife’s petition, the husband filed a cross-petition to
       terminate maintenance. Id. at 147-48. While the opposing petitions where pending, the wife
       filed a contempt petition based on the husband’s failure to make maintenance payments as
       directed by court order. Id. at 148.
¶ 31       At the scheduled hearing on the cross-petitions regarding maintenance, the wife failed
       to appear. The circuit court granted the husband’s petition to terminate maintenance and
       dismissed the wife’s contempt petition. Id. The court later vacated both judgments on the
       wife’s motion. Id. When the wife failed to appear at the second hearing on the cross-
       petitions, the circuit court entered an order on June 23, 2005, terminating the husband’s
       maintenance obligation; the order did not address the contempt petition; nor did the order
       contain a Rule 304(a) finding. Id. The wife’s motion of July 23, 2005 to vacate the June 23,
       2005 order was denied. Thirty-five days after the wife’s motion to reconsider was denied, she
       filed an appeal, which the appellate court dismissed as untimely. In re Marriage of Gutman,
       376 Ill. App. 3d 758, 759 (2007).
¶ 32       The supreme court affirmed the dismissal order, but on the basis that the appellate court
       lacked jurisdiction to entertain the appeal because the former wife’s contempt petition
       remained pending before the circuit court when she filed her appeal. Gutman, 232 Ill. 2d at
       151. The supreme court ruled that the contempt petition for nonpayment of maintenance was
       sufficiently related to the cross-petitions on maintenance that a ruling on the contempt
       petition was required to render the ruling on the maintenance cross-petitions final and
       appealable. Id. at 152-54. The contempt petition for nonpayment of maintenance could not
       be treated as independent of the maintenance cross-petitions. Id. The court limited its
       examination of precedent to cases concerning contempt petitions. Id. The court did not
       discuss Carr.
¶ 33       After Gutman, the Third District issued its decision in A’Hearn. The A’Hearn court
       concluded that Gutman did not resolve the split of authority between Carr and Alyassir
       because the supreme court accepted the appellate court’s characterization “that the petition
       for a rule to show cause was a ‘part’ of the underlying proceeding and consequently
       represented an unresolved claim that prevented appellate jurisdiction.” A’Hearn, 408 Ill.
       App. 3d at 1098 (citing Gutman, 232 Ill. 2d 145). In fact, the Gutman appellate court treated
       the appeal as addressing a “final judgment as to all claims ‘for relief’ in the dissolution
       action” under Rule 304(a), even though her petition for contempt remained pending before
       the circuit court. Gutman, 376 Ill. App. 3d at 759. As the A’Hearn court observed, the


                                                -8-
       supreme court in Gutman concluded that the “unresolved claim *** prevented appellate
       jurisdiction without a Rule 304(a) finding by the trial court.” A’Hearn, 408 Ill. App. 3d at
       1098. The supreme court never addressed whether a Carr-type postdissolution petition
       constitutes a final judgment under Rule 301, even in the face of an unresolved but unrelated
       petition pending before the circuit court.
¶ 34       James argues that Gutman “effectively overruled” Carr. We disagree.
¶ 35       We agree with the Third District that Gutman did not resolve the fundamental conflict
       of whether postdissolution petitions should be treated as new claims of the original
       dissolution action, mandating a Rule 304(a) finding when fewer than all pending petitions
       are resolved, or as separate actions under Rule 301, if the pending petitions are not related.
       We agree with A’Hearn “that postdissolution proceedings are generally new actions.”1
       A’Hearn, 408 Ill. App. 3d at 1097. In fact, as the A’Hearn court observed, “Postdissolution
       proceedings may well continue a decade or more after the divorce decree is entered.”2 Id. at
       1098. After the marriage has long been dissolved, characterizing a distinct postdissolution
       proceeding, such as a removal petition, as a new action “upholds the trial court’s intent in
       entering a dispositive order.” A’Hearn, 408 Ill. App. 3d at 1097. This is especially true when
       the dispositive order concerns a decision by the trial court based on the best interests of the
       children. Id.
¶ 36       We concur with A’Hearn that no conflict exists between Gutman and Carr. Gutman
       should be read consistent with its facts. In Gutman, an immediate appeal from a ruling on a
       petition regarding court-ordered payments was held to be premature when a contempt
       petition grounded on the failure to make those payments remained unresolved. Carr, on the
       other hand, permits an immediate appeal when the petition ruled upon is wholly unrelated
       to the petition that remains pending. Until the supreme court addresses the conflict directly,
       we decline to read Gutman as resolving a conflict that it never addressed.
¶ 37       We also note that the rule in Carr would not have changed the outcome in Alyassir,
       where the wife sought to appeal the denial of count I of her petition, but never dismissed or
       obtained a ruling on count II of the same petition. As the court in A’Hearn explained, the rule


               1
                 Such a view is consistent with the observation made by the Fifth District in Gaudio: “A
       petition for dissolution advances a single claim–dissolution of the parties’ marriage.” Gaudio, 368
Ill. App. 3d at 156 (citing In re Marriage of Leopando, 96 Ill. 2d 114, 119 (1983)). Once the
       marriage is dissolved, there is little reason to treat all postdissolution petitions as a continuation of
       a claim already resolved.
               2
                 We note that Illinois Supreme Court Rule 304(b)(1) (eff. Jan. 1, 2006) permits an appeal
       “entered in the administration of an estate *** which finally determines a right or status of a party,”
       even though no final settlement has been reached, because of the lengthy procedure of estate
       administration. See In re Estate of Pawlinski, 407 Ill. App. 3d 957, 962 (2011). Given the protracted
       nature of postdissolution proceedings, a similar rule may be the most efficient way to resolve the
       conflict between the Districts on when immediate appeals may be taken from dispositive orders on
       postdissolution petitions.

                                                     -9-
       in Carr is meant to advance the interest of justice. It permits review of a dispositive order
       that under the rule advocated by Alyassir and Gaudio could be thwarted by the opposing
       party “simply by filing a separate, completely unrelated petition.” A’Hearn, 408 Ill. App. 3d
       at 1098. Thus, the rule in Carr has no application to the facts in Alyassir where the party
       seeking an immediate appeal is also the party that filed the claim that was left pending before
       the circuit court.
¶ 38       In accordance with our own precedent, we conclude that James’s petition for attorney
       fees was wholly unrelated to the issues presented in the removal petition. The circuit court’s
       written order was a judgment on the issue of removal. The attorney fees issue has no bearing
       on the circuit court’s clear intent to issue a dispositive order regarding the best interests of
       the children.3 Hence, we address the merits of Elizabeth’s challenge to the circuit court’s
       denial of her removal petition.


¶ 39                                           Removal
¶ 40      Elizabeth contends the circuit court’s denial of her removal petition was against the
       manifest weight of the evidence and the best interests of the children.
¶ 41       Section 609(a) of the Illinois Marriage and Dissolution of Marriage Act (the Act) states
       in broad terms when a custodial parent may remove children from Illinois to another state.
           “The court may grant leave, before or after judgment, to any party having custody of any
           minor child or children to remove such child or children from Illinois whenever such
           approval is in the best interests of such child or children. The burden of proving that such
           removal is in the best interests of such child or children is on the party seeking the
           removal.” 750 ILCS 5/609(a) (West 2008).
¶ 42        In considering a removal petition, the circuit court should hear all relevant evidence. In
       re Marriage of Eckert, 119 Ill. 2d 316, 326 (1988). Each removal case is sui generis. Id.
       While the facts of the case should drive the circuit court’s decision on removal, the court is
       required to address several guiding factors: (1) the likelihood the move will enhance quality
       of life for both the custodial parent and the children; (2) the motives of the custodial parent
       in seeking removal and whether it is merely a ruse to frustrate visitation; (3) the motives of
       the noncustodial parent in resisting removal; (4) the effect of the move on the noncustodial
       parent’s visitation rights; and (5) whether a realistic and reasonable visitation schedule can
       be reached if the court allows removal. Id. at 326-27. In assessing the best interests of the
       children, the circuit court has discretion to consider other relevant factors. In re Marriage of
       Collingbourne, 204 Ill. 2d 498, 523 (2003). No single factor is determinative on the removal
       question and the weight the circuit court ascribes to each may vary according to the

               3
               Elizabeth originally filed this appeal under Illinois Supreme Court Rule 311(a) (eff. Feb.
       26, 2010), which provides for an expedited appeal in matters involving child custody. On motion of
       James, we agreed that child custody was not involved to trigger the expedited schedule under Rule
       311(a).

                                                 -10-
       circumstances of the case at hand. Collingbourne, 204 Ill. 2d at 523. In assessing best
       interests, the circuit court should keep in mind two salient considerations. First, “a child has
       an important interest in ‘maintaining significant contact with both parents following the
       divorce.’ ” Id. at 522 (quoting Eckert, 119 Ill. 2d at 325). Second, the quality of a child’s life
       may be enhanced from the child’s experience “stemming from the [custodial] parent’s life
       enhancement.” Id. at 526.
¶ 43       A circuit court’s decision on removal is entitled to substantial deference because the
       judge, as trier of fact, directly observes the parties from which he or she can “ ‘evaluate their
       temperaments, personalities, and capabilities.’ ” Eckert, 119 Ill. 2d at 330 (quoting Gallagher
       v. Gallagher, 60 Ill. App. 3d 26, 31-32 (1978)). A court of review will reverse only if the
       appealing party can demonstrate that the decision is against the manifest weight of the
       evidence such that the ruling constitutes a manifest injustice. Eckert, 119 Ill. 2d at 328. “A
       decision is against the manifest weight of the evidence where the opposite conclusion is
       clearly evident or where the court’s findings are unreasonable, arbitrary, and not based on
       any of the evidence.” In re Marriage of Matchen, 372 Ill. App. 3d 937, 946 (2007) (citing
       In re Marriage of Main, 361 Ill. App. 3d 983, 989 (2005)).
¶ 44       We review each of the Eckert factors in light of the evidence heard by the circuit court
       to address Elizabeth’s challenge.
¶ 45       As to the first factor–improvement of quality of life for the children and custodial
       parent–the court stated it was “not convinced” that any improvement would result from
       removal. The court noted that the home in which Elizabeth and the children would live in
       New Jersey would be very similar to their home in Illinois. Elizabeth’s commute would be
       very similar. The court noted that no information was presented on the academic programs
       in New Jersey for the three non-high-school-aged children. The court found that IMSA was
       an option comparable to the high school in New Jersey that Elizabeth identified. Ultimately,
       the court concluded that academic life for the children would not improve by a move to New
       Jersey. While Elizabeth’s salary did increase substantially with her move to Marsh, the court
       noted that the salary Elizabeth earned at Gallagher adequately provided for the children.
¶ 46        Given the quality of life the children have in Illinois, as noted by the children’s
       representative, there is little evidence in the record that their lives would improve with a
       move to New Jersey. While it is true, as Elizabeth points outs, that removal to New Jersey
       would place the residency of the children closer to Elizabeth’s parents, Elizabeth’s mother
       had traveled to Illinois to watch over the grandchildren during Elizabeth’s extended trips. In
       Illinois, the children were closer to their aunts and uncles on their father’s side of the family.
       Elizabeth’s claim that the children would benefit by attending better schools in New Jersey
       is not borne out by the evidence. The only educational information presented concerned the
       high school academy Madelyn would likely attend. We do not find it unreasonable for the
       trial judge to conclude that IMSA was a valid equivalent for the high school in New Jersey.
       Nor was the trial court presented with any information about programs in New Jersey similar
       to the gifted programs the younger children attend in Illinois.
¶ 47      Elizabeth also contends that the children would benefit from a move to New Jersey
       because a shorter commute time and less work-related travel would give her more time to

                                                 -11-
       spend with the children. However, the evidence on both points was conflicting. The trial
       judge determined that her commute in Illinois is 80 minutes while her commute in New
       Jersey would be 70 minutes. We have no reason to disagree with the circuit court’s
       conclusion that a 10-minute reduction in travel time does not qualify as an improvement in
       the quality of life of the children when the children would likely experience a reduction in
       the time spent with their father. Likewise, Elizabeth’s claim that her job with Marsh entails
       less time traveling is unsupported by the evidence. As the circuit court noted, her trips might
       be less frequent, but her trips would more often take her out of the country, leading to longer
       periods of time away. The court noted that in the four weeks leading up to the hearing,
       Elizabeth left the country for work three times. In the six months prior to hearing, she left the
       country seven times. The court concluded that her job with Marsh still entailed significant
       time away from the children. And in Illinois, work-related trips by Elizabeth gave James the
       opportunity to spend additional evening hours with the children, something that could not
       happen in New Jersey.
¶ 48       The evidence demonstrated that the living situation for the children in New Jersey would
       be very similar to the situation they had before their move to Schaumburg. In the Roselle
       home, each child had his or her own room. Whether in Illinois or in New Jersey, Elizabeth
       would have to rely on a nanny or babysitter whenever her work kept her away from home.
       In recent months, James was provided with longer visitation with the children because
       Elizabeth agreed to allow the children to stay with James overnight instead of hiring a
       babysitter. On other occasions, Elizabeth arranged for her mother to fly to Illinois from New
       Jersey to watch the children. Thus, the only change to this aspect of the living situation upon
       a move to New Jersey would be to diminish the time James could care for the children during
       the week.
¶ 49       The one major advantage in favor of moving to New Jersey is Elizabeth’s higher salary.
       She testified that she would use her additional salary and bonuses to pay for college
       expenses. The trial judge characterized Elizabeth’s claim of additional savings for college
       expenses based on her increased salary as “self-serving” given that Elizabeth earned a
       substantial salary while at Gallagher. Elizabeth argues that she is the sole source of financial
       support for the children as James makes only small contributions; even if this is true, she has
       not shown that she was unable to support her children during her employment at Gallagher.
       In other words, leaving her job in pursuit of more money for the children was not a necessity.
       Although the trial judge’s statement that Elizabeth’s most recent gross income at Gallagher
       of $263,000 is “substantially similar” to her base earnings of $475,000 at Marsh is
       questionable, the trial judge reasonably concluded that a higher salary alone is not enough
       to favor removal on the first factor.
¶ 50      The circuit court’s determination that the first Eckert factor weighed against removal is
       consistent with the evidence presented.
¶ 51      The second factor looks to the motives of the custodial parent in seeking removal. Eckert,
119 Ill. 2d at 327. The trial court stated “that [Elizabeth’s] motives for removal stem[med]
       from her desire to control all aspects of the children’s lives, without regard for the rights of
       Mr. Demaret.” The court pointed to the testimony that Elizabeth sought to make decisions

                                                 -12-
       for the children with little or no consultation with James. The court noted that Elizabeth
       voluntarily resigned from Gallagher, where she could have remained to avoid the upheaval
       in the lives of the children and their relationship with their father.
¶ 52       The trial court expressly found that Elizabeth dominated every decision in the children’s
       lives and their interactions with James. The court found that Elizabeth excluded James from
       doctor’s appointments and instructed him to stay in the waiting room while she visited
       Thomas in the hospital. Elizabeth often gave James less than 24 hours’ notice to exercise his
       right of first refusal when she traveled. The trial court concluded that approving the
       children’s move to New Jersey would increase Elizabeth’s control over the children’s lives,
       which could marginalize James’s relationship with them. According to the court, the poor
       communication and cooperation between Elizabeth and James might further deteriorate if
       the distance between the parents were substantially increased. The trial court, as trier of fact,
       was in the best position to assess the temperament and motivation of each party. There is no
       basis to overturn the trial court’s assessment as to the second factor.
¶ 53       The third Eckert factor looks to the motives of the noncustodial parent in opposing
       removal. Id. The trial court found that James had genuine motives for opposing removal, a
       finding that Elizabeth does not contest on appeal. James’s desire to maintain his close
       relationship with frequent visitation with the children is amply demonstrated by the record.
       This uncontested factor weighs against removal.
¶ 54       The fourth Eckert factor explores the effect that removal would have on the visitation
       rights of the noncustodial parent. Id. The trial court expressed little doubt that James’s
       visitation would be frustrated by the move. Nor was the court swayed that Elizabeth’s
       proposed visitation schedule would substantially preserve the same visitation rights James
       had in Illinois. Longer weekends to compensate for the missed visitation on Wednesdays
       would be difficult to put into practice given James’s work schedule and the likely school
       schedule for the children. Nor would the extra week during the summer be an adequate
       replacement for James’s reduced time with the children every Wednesday that he currently
       exercises.
¶ 55        In her brief, Elizabeth insists that the parties could maintain a visitation schedule
       reasonably similar to their current schedule. This claim is not borne out by the evidence.
       Even if Elizabeth and James had a cooperative relationship, it would be highly unlikely that
       a visitation schedule similar to the existing one could be put into practice with James in
       Illinois and the children in New Jersey. As James testified, he would have to spend much of
       Friday evening and Sunday evening traveling, which would substantially curtail his weekend
       visitation with the children.
¶ 56       Elizabeth argues that “longer blocks of time” could make up for losing time on
       Wednesdays and the visitation time lost to travel. The trial judge rejected Elizabeth’s
       proposal that an extra week over the summer could make up the visitation time James would
       lose were the children living in New Jersey. Elizabeth’s proposal that James travel to New
       Jersey on Thursday evening, which she claims is possible because he works from home, is
       simply unreasonable. Though she faults James for being “unwilling to make any
       compromises” by refusing to agree to this plan, we agree with the circuit court that it is

                                                 -13-
       Elizabeth’s proposed visitation plan that is unrealistic. Elizabeth’s assertion that James
       would be able to spend the same amount of time with the children if only he were more
       flexible is unsupported by the record.
¶ 57        Nor would the quality of time James would spend with the children in New Jersey, were
       the move approved, be as good as in Illinois. Elizabeth’s proposal that James stay at her
       parents’ apartment could not substitute for a “normal” home environment James provides
       in Illinois. James also worried that the living arrangement might lead to less visitation time
       with the children given that the apartment is part of the grandparents’ home. The court
       expressed concern that the apartment arrangement might result in greater control by
       Elizabeth over the relationship James has with the children. According to James, weekend
       stays in a hotel would be little better. James nonetheless testified that hotel stays would
       prevent him from spending time with his children like a “normal family.” The court found
       that both the quantity and quality of visitation time between James and the children would
       be reduced by a move to New Jersey. The circuit court’s assessment of the fourth factor is
       consistent with the evidence.
¶ 58       The fifth Eckert factor looks to whether the parties can maintain a reasonable visitation
       schedule. The trial court stated that Elizabeth “does not appear willing” to work with James
       to maintain regular visitation. The court noted that communication problems existed between
       Elizabeth and James. In the court’s assessment, Elizabeth had demonstrated a desire and the
       ability to control James’s interactions with every aspect of the lives of the children. Removal
       would only give Elizabeth greater control. Ultimately, the court concluded that a reasonable
       visitation schedule in New Jersey was never offered by Elizabeth. The court found that James
       would almost certainly have less visitation time with the children if removal were allowed.
¶ 59       Elizabeth argues she was willing to cover some of James’s travel expenses to permit a
       similar visitation schedule as they had in Illinois. However, the cost of travel alone
       undermines this claim. While Elizabeth claims she is “open to further discussions on the
       matter” of travel expenses, her only offer was to provide $5,000 for travel expenses. At the
       lower fare of $225 round-trip that she presented, her offer would only cover 22 round-trip
       tickets for James and the four children per year. If all four children traveled together, the
       offer would only cover five trips to Illinois. Even if James were the only one to travel to New
       Jersey (something unlikely given alternating holidays, winter, spring and summer vacations),
       the rental car expenses of $60 per day could possibly reduce the trips covered by an
       allowance of $5,000 to 12 or 13. A similar visitation schedule appears highly unlikely given
       that James’s current visitation schedule covers every other weekend, Wednesday nights, and
       an opportunity to care for the children should Elizabeth be away for a night.
¶ 60       We acknowledge that reduced visitation by the noncustodial parent may be an
       unavoidable consequence whenever a removal petition is allowed. In granting a removal
       petition, the trial judge may conclude that the improvement in the quality of life for the
       children tips the best interests scale in favor of removal even if it means that the noncustodial
       parent will have less visitation time, a decision by the trier of fact that would be entitled to
       substantial deference. Collingbourne, 204 Ill. 2d at 523. However, no such decision was
       made in this case.

                                                 -14-
¶ 61       The circuit court, in denying Elizabeth’s removal petition, concluded that a reasonable
       visitation schedule from James’s perspective could not be maintained. “This Court does not
       believe that a realistic and reasonable visitation schedule can be reached if the move is
       allowed because Mrs. Demaret does not appear willing to do it.” Even if the record evidence
       is not so clear, this factor, at best, is neutral. It does not favor removal.
¶ 62       Finally, Elizabeth argues the fourth and fifth Eckert factors were left unaddressed by the
       circuit court. As we quoted above, the court’s written order is to the contrary on the fifth
       factor. As for the fourth factor–the effect of removal on visitation rights–while the court did
       not set forth its express decision on this factor, it discussed all the relevant facts. Nor does
       Elizabeth direct our attention to any evidence on the fourth factor that was not considered by
       the trial judge in his written decision.
¶ 63       The circuit court discussed each of the Eckert factors in rejecting Elizabeth’s removal
       petition. The circuit court’s decision to deny Elizabeth’s removal petition is consistent with
       the manifest weight of the record evidence.


¶ 64                                      CONCLUSION
¶ 65       On the record before us, Elizabeth has failed to meet her burden that the circuit court’s
       assessment of each of the Eckert factors was contrary to the manifest weight of the evidence.
       Elizabeth has failed to show that removal of the children from Illinois to New Jersey was in
       the best interests of the children. We affirm the circuit court’s ruling.


¶ 66      Affirmed.




                                                -15-